 C OVERAA & COC Overaa and CompanyandRobert BrowneLaborers'UnionLocal No 324,Laborers'International Union of North America,AFL-CIOandRobert Browne Cases32-CA-8934 and 32-CB-2665November 8 1988DECISION AND ORDERBY MEMBERS JOHANSEN CRACRAFT ANDHIGGINSOn April 12 1988 Administrative Law JudgeJerroldH Shapiro issued the attached decisionThe Charging Party filed exceptions and a supporting brief and the Respondent Employer filed abrief in supportThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings I andconclusions2and to adopt the recommendedOrderThe judge found Charging Party Browne failedto testify that his wife came over to the telephoneand overheard a conversation in which the Respondent s vice president Verrinder made certainthreatening statementsWe find that the recorddoes not support this finding However this erroneous finding does not affect our decision to affirmthe fudgeORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissediNo exceptions were filed regarding the judge s finding that this casewas inappropriate for deferral nor were any filed regarding the judge srefusal to rule on the Union s estoppel defense2 The Charging Party has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutionsunlessthe clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefullyexaminedthe record and find no basis for reversing the findingsBarbara D Davidsonfor the General CounselLawrenceH Kay(Stanton & Kay) for the RespondentEmployerPaul D Supton(Van BourgWeinbergRoger & Rosenfeld)for the Respondent UnionGerald A Beckerfor the Charging PartyDECISIONSTATEMENT OF THE CASE589JERROLDH SHAPIROAdministrativeLaw JudgeThis proceeding in which a hearing was held on January 19 through 21 1988 is based on unfair labor practicecharges filed by an individual Robert Browne (Browne)against C Overaa & Company (Respondent Employer)and Laborers Union Local No 324 LaborersInternationalUnion of North America AFL-CIO (RespondentUnion) The charges were filed by Browne on May 181987 and he filed a first amended charge against the Respondent Union on June 30 1987 Subsequently the RegionalDirector of the National Labor Relations Board(Board) for Region 32 consolidated these cases and onSeptember 25 1987 on behalf of the Board s GeneralCounsel issued a consolidated amended complaint basedon the charges alleging that Respondent Employer wasengaging in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the National Labor RelationsAct (the Act) and that Respondent Union was engagingin unfair labor practices within themeaningof Section8(b)(1)(A) of the ActThe amended consolidated complaint alleges in substance thatRespondentEmployer violated Section8(a)(1) and (3) of the Act by laying off Browne on November 19 1986 and thereafter refusing to recall him because of his protected concerted activities and furtheralleges in substance that Respondent Employer also violated Section 8(a)(1) of the Act in November 1986 whenRespondent Employers vice presidentHoward Verrinder threatened Browne with the loss of employmentbecause of Browne s efforts to enforce certain terms andconditions of employees employment contained in thecollective bargaining agreement between the RespondentEmployer and the Northern California District CouncilofLaborersRegarding the Respondent Union theamended consolidated complaint alleges in substance thatin late November 1986 Respondent Union violated Section 8(b)(1)(A) of the Act when in violation of its dutyof fair representation it failed and refused toinitiateand/or to otherwise process Browne s grievance concerning his layoff by the Respondent EmployerRespondents filed answers to theamendedconsolidated complaint denying the commission of the allegedunfair labor practicesTheir answers were amended atthe start of the hearing without objection to affirmatively allege that the complaints unfair labor practice allegationswere barred by the 6 month limitations provisioncontained in Section 10(b) of the Act and to further offirmatively allege that the alleged unfair labor practiceswere cognizable under the grievance arbitration provisionsin the collective bargainingagreementbetween theRespondent Employer and the Northern California DistrictCouncil of Laborers and that under the circumstances the Board should defer the exercise of its jurisdiction to the governing contractual grievance arbitration machineryOn the entire record from my observation of the demeanor of the witnesses and having considered the291NLRB No 99 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposthearingbriefs of the General Counseland Respondents I makethe followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT EMPLOYERAND THE RESPONDENT UNION S STATUS AS A LABORORGANIZATIONRespondent Employer is a corporation incorporated inthe State of California with its office and place of business inRichmond California It is a general contractorengaged in the construction of public and commercialbuildingsDuring the 12 month period immediately preceding the issuance of the amended consolidated complaint the Respondent Employer purchased and receivedgoods and services valued over $50 000 from sellers andsuppliers located within the State of Californiawhichsellers or suppliers received such goods in substantiallythe sameform directly from outside the State of California and during the same period of time the RespondentEmployer sold and shipped goods or provided servicesvalued over $50 000 directly to customers or business enterpriseswho themselves meet one of the Board s jurisdictional standards other than the indirect inflow and indirect outflow standards Respondent Employer is nowand has beenat all times material anemployer engagedin commerce within the meaning of Section 2(6) and (7)of the ActRespondent Union is now and has been at all timesmaterial alabor organization within the meaning of Section 2(5) of the ActIIRESPONDENTSCONTENTION THAT THECOMPLAINTS ALLEGATIONSARE BARRED BY THE 6MONTH LIMITATIONSPROVISION OF SECTION 10(B)OF THE ACTSection 10(b) of the Act provides in pertinent partThat no complaint shall issue based on any unfairlabor practice occurring more than six months priorto the filing of the charge with the Board and theservice of a copy thereof upon the person againstwhom such charge is madeSection 11(4) of the Act provides in pertinent partthatComplaints orders and other process and papersof the Boardmay be servedby certified mailIt also provides that [t]he verified return by theindividual so serving the same setting forth the mannerof such service shall be proof of the same and the returnpost office receiptshall be proof of service of thesame i An unfair labor practice charge is processamenable to service by certified mail pursuant to Section11(4)SeeNLRB v Clark468 F 2d 459 463 (5th Cir1972)NLRB v McGahey233 F 2d 406 408 (5th Cir1956)Section 102 112 of the Board s Rules and Regulationsprovides in pertinent part that [t]he date of service'This portion of Sec 11(4) has been incorporated into Sec 102 113 ofthe Board s Rules and Regulationsshall be the day when the matter served is deposited inthe United States MailSection 102 111(a) of the Board s Rules and Regulations provides in pertinent part that [i]n computing anyperiod of time prescribed or allowed by these rules theday of the act event or default after which the designated period of time begins to run is not to be includedThe complaints unfair labor practiceallegations involving Respondent Employers terminationof Browneand Vice President Verrinder s threat to Browne occurred on November 19 and 18 1986 respectively Thecomplaints unfair labor practice allegations involvingRespondent Union s refusal to process Browne s termination grievance occurred initially on November 20 or 211986The unfair labor practice charges filed by Brownewere filed on May 18 1986 and docketed by the Regional Office on that date at 11 18 am The record alsoreveals that copies of the charges were transmitted bycertifiedmail to the Respondents places of business located in Richmond California that these copies were deposited in the United Statesmail onMay 18 1987 andwere subsequently delivered to the Respondents by theUnited States Postal ServiceThe aforesaid facts when evaluated in the light of theBoard s above described Rules and Regulations and Section 11(4) of the Act establish the following The Act s6 month limitations period began to run on November20 1986 concerning Browne s November 19 1986 termination and on November 19 1986 concerning VicePresident Verrinder s alleged November 18 1986 threatto Browne the Act s 6 month limitations period began torun on November 21 or November 22 1986 concerningRespondent Union s alleged refusal on November 20 or21 1986 to process Browne s termination grievance thecharges were filed and served on Respondents on May18 1987 when they were deposited in the United Statesmail on that day I therefore find that the charges whichwere filed by Browne against the Respondents on May18 1987 were timely filed and serviced within the meaning of Section 10(b) of the Act as to all the complaint sunfair labor practice allegations SeeMacDonald s IndustrialProducts281NLRB 577 (1986)ElectricalWorkersI UE (Spartus Corp)271NLRB 607-607 (1984)LaborersLocal 264 (D & G Construction)216 NLRB 40 fn 143 (1975) enfd 529 F 2d 778 (8th Cir 1976)In concluding that copies of the charges were deposited in the United Statesmail onMay 18 1987 to be delivered to the business addresses of the Respondents Irelied on the affidavits of service signed by an employeeof the Regional Office which in pertinent part certifiedthat on May 18 1987 the signer served each of thecharges by post paid certified mail on Respondents attheirRichmond California business addresses 2 This is2The affidavits of service were authenticated by an employee employed by the Regional Office in its docket section She testified ineffect that the affidavits of service were what they purported to be andhad been signed by an employee employed in the Regional Office sdocket section whose signature she identified Under the circumstances Ihave not decided whether affidavits of service such as the ones used bythe RegionalOffice inthis case are self authenticating C OVERAA & CO591sufficient in my opinionto raise apresumption that thecharges were deposited in the United States mail on May18 1987In the case of the charge mailed by the RegionalOffice to the Respondent Employer the presumptionthat it was deposited in the United States mail on May18 1987 is reinforced by the fact that the return receiptreturned to the Regional Office by the United StatesPostalServiceinthespaceentitledDateofDelivery contains the handwritten notation 5-19-87thus indicating the chargemusthave beenmailed nolater than the previous dayMay 18 1987 I realize thatin the caseof the charge mailed by the Regional Officeto the Respondent Union that the United States PostalServices return receipt is stampedMay 21 1987 inthe space entitledDate of DeliveryThis does notwarrant the inference that even though Browne scharges againstRespondents were each filed and docketed on May 18 at 11 18 am and even though itisplainthat the copy of the chargeagainstRespondent Employer was mailed to Respondent Employer on May 18 thatthe copy of the chargeagainstRespondent Union wasnot mailed to Respondent Union on May 18 Rather it isjust as likely that the delay in the delivery to RespondentUnion of Browne s charge was caused by the UnitedStates Postal Services normal delay in delivering certifeedmail to Respondent Union s Richmond office Thusthe record reveals that Respondent Union s Richmondoffice normally is only open for business from 7 30 to 9a in and that on two other occasions when documentsconnected with this case were mailed by certified mail toeach of the Respondents Richmond places of businesson the same day the documents were delivered by theUnited States Postal Service to Respondent Employer onthe day after they were mailed whereas RespondentUnion did not receive them for several days 3 In addition the record shows that when the Regional Officemailed to Respondent Union by certified mail a copy ofBrowne s chargeagainst itthat the Regional Office atthe same timemailed to Respondent Employer by certifeedmail a copy of that charge and Respondent Employer received that copy the next dayMay 19 1987 4even though Respondent Union s copy was not delivereduntilMay 21 1987It is for the foregoing reasons that I conclude the GeneralCounselhas made aprima facie showing that thecharges delivered by the United States Postal Service toRespondentsplacesof businesswere deposited in theUnited Statesmail onMay 18 1987 the date on whichthey were docketedIn reachingthis conclusion I considered that the Regional Office does not do its ownmailing butemploys a privatemailing serviceto pick upand transport the mail each day at approximately 4 303 The amended consolidated complaint was mailed from the RegionalOffice on September 25 1987 the postal return receipts show it was delivered to Respondent Employer the next day September 26 1987 butnot delivered to Respondent Union until September 30 1987 Likewisean order rescheduling the hearing in this case was mailed from the RegionalOffice on October 13 1987 and the Postal Services return receipts show that the order was delivered to Respondent Employer thenext day but not delivered to Respondent Union until October 21 19874 Thepostal return receipt returned to the RegionalOfficein the spaceentitledDate of Delivery contains the handwritten notation 5-19-87p in to a United States Postal facility formailing andthat no evidence was presented as to whether the maildelivery service picked up i and mailed the Regional Officesmail onMay 18 1987 In the circumstances of thiscase this factor is not sufficient to rebut the GeneralCounsels prima facie showing that copies of the chargeswere deposited on May 18 1987 in the United StatesmailIIIRESPONDENTSCONTENTION THAT THECOMPLAINTS ALLEGATIONSBE DEFERRED TO THEPARTIES CONTRACTUAL GRIEVANCE ARBITRATIONPROVISIONSCharging Party Browne was employed by RespondentEmployer as a laborer Respondent Employers laborersare represented for purposes of collective bargaining bytheNorthern California District Council of Laborers(Council)The terms and conditions of employment ofthe laborers employed by Respondent Employer on theTriangle Housing project the project on which Brownewas employed were governed by a collectivebargainingagreement(agreement) between the Council and two employer associations the Bay Counties General ContractorAssociation and the Construction Employers Association of California Respondent Employer was either asignatory to the agreement or by virtue of its membership in one of the two employer associations was obligated to honor the terms of the agreement The record reveals that Respondent Union one of severallocal unionsaffiliatedwith the Council administered the terms of theagreementincluding the grievance arbitration provisions as an agentof the Council and that acting as theCouncils agent was the de facto collectivebargainingrepresentative for the laborers employed by RespondentEmployer on the Triangle Housing projectThe agreement includes a grievance provision thatends in bindingimpartialarbitration In this respect theagreement provides for a board of adjustment comprisedof two members named by the Council two named bythe employer associations and for an impartial arbitratorwhose decision is to be final and binding if the employerand unionmembers of the panel deadlockRelying onUnited Technologies Corp268 NLRB 557(1984) the Respondents at the start of the hearingamended their answers to allege that the complaint sunfair labor practiceallegationsbe deferred by the Boardto the parties contractual grievance arbitration provisionsFor the reasons set forth hereinafter I find itwould be inappropriate for the Board to defer this dispute to the parties contractual grievance arbitration provisionsThe Board will not defer an unfair labor practice allegation to the parties contractual grievance arbitrationprovisions if the arbitration clause does not encompassthe disputeat issue orwhere theinterestsof the unionwhich might be expected to represent the employeefiling the unfair labor practice charge are adverse tothose of the employeeUnited Technologies Corpsupra268 NLRB 557 558 560 In the instant case there is noevidence that the governing collectivebargaining agreementsarbitration clause encompasses Charging Party 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrowne s dispute with Respondent Union namely thecomplaints allegation that in derogation of its duty offair representationRespondent Union refused to processBrowne s termination grievance In its postheanng bnefRespondent Union does not point to a provision in theagreement that even colorably encompasses this disputeand my examination of the agreement failed to discoveroneEven if I have overlooked such a provision itwould still be inappropriate to defer the resolution ofBrowne s dispute with the Respondent Union to theagreement s arbitration provision because Browne s interest in pursuing this grievance against the RespondentUnion is adverse to the interests of the RespondentUnion the labor organization that would ordinarily beexpected to represent him during the arbitration proceedingNor is there any assurance that the representativesof the employer associations or the Council who together with the impartial arbitrator comprise the boardof adjustment would conscientiously and fairly representBrowne in his disputeagainstRespondent Union especiallywhen as here Respondent Union is affiliated withthe Council and acts as its agent in representing the unitemployees SeeIronWorkers Local 118 (Bostrom Bergen)219 NLRB 467 fn 1 470 (1975)Laborers Northern Califorma District Council (Baker Co)275 NLRB 278 288(1985) It is for the foregoing reasons that I find it wouldnot effectuate the policies and purposes of the Act todefer to the arbitral forum the complaints allegationsconcerningRespondentUnion s refusal to processBrowne s termination grievanceIam also of the opinion that because the interests ofBrowne and Respondent Union the Union that ordinarilywould be expected to represent him before the impartial arbitrator are antagonistic it would be inappropriateto defer to the arbitral forum the complaints allegationsconcerningRespondentEmployers terminationofBrowne because of his protected concerted activities 5Thus Browne filed an unfair labor practice chargeagainst the Respondent Union accusing it of violatingSection 8(b)(1)(A) of the Act by refusing to process agrievance protesting his termination and in support ofthat charge Browne testifiedagainstRespondent Unionin this proceeding and in so doing impugned the truthfulness of several of Respondent Union s officials including its principal officialAlsoRespondent Union hasbeen forced to spend considerable time and money todefend itselfagainstBrowne s charge These circumstanceswarrant the inference that Respondent Unionwould be antagonistic toward both Browne and hisgrievance It would be unreasonable and unrealistic considering the circumstances to expect Respondent Unionto conscientiously represent Browne before an impartialarbitratorwith respect to his termination grievance Itherefore find it would not effectuate the purposes andpolicies of the Act to defer to the arbitral forum the5 I have considered that the Council as the sole union signatory to thegoverning collective bargaining agreement is Browne s bargaining representativeHowever as I have found supra the Respondent Union in additton to being affiliated with the Council acts as the Councils agent inpolicing the governing collective bargaining contract and is the unit employees de facto bargaining representative Under the circumstances theinterests of the Respondent Union and the Council are the samecomplaints allegations concerning Respondent Employer s termination of Browne because of his protected concerted activitiesIV RESPONDENT UNION S CONTENTION THAT THEGENERAL COUNSEL IS ESTOPPED FROM LITIGATINGTHE COMPLAINTS ALLEGATIONS INVOLVINGRESPONDENT UNIONRespondent Union asserts the General Counsel erredby failing to litigate Browne s charge in Case 32-CB-2665 and the complaintsallegationsconcerning thatchargewith the allegations set forth in the consolidatedCases 32-CB-2501 and 32-CB-2508 and that the GeneralCounsels failure to litigate such matters in the earlierproceeding preclude her from litigating these allegationsin the present proceeding Respondent Union first raisedthis defense in its posthearing brief and did not plead itin its answerto the complaint nor mention nor litigate itduring the hearingPursuant to complaints and orders consolidating casesand notices of hearing issued on January 30 March 4and May 29 1987 Cases 32-CB-2501 and 32-CB-2508were consolidated and scheduled for hearing on July 281987 and were heard before Administrative Law JudgeCliffordH Anderson on July 28-29 and August 171987On January 27 1988 Judge Anderson issued a decision inthose cases in which he recommended that thecomplaints allegations be dismissed in their entirety Thesubject matter for litigation in those cases concerned allegations that Respondent Union and Council in derogation of their statutory duty of fair representation violated Section 8(b)(1)(A) of the Act during October and November 1986 by failing to properly investigate the grievanceof employee member David Herrera the ChargingParty protesting his discharge by the Fluor Contractorsand by failing to properly represent him at an arbitrationhearing concerning that grievance 6In its posthearing brief Respondent Union contendsthat the General Counsel is estopped from litigating thealleged violations involving Respondent Unionwhichoccurred and were known to the General Counsel wellbefore the start of the unfair labor practice hearing inCases 32-CB-2501 and 32-CB-2508 In support of its argument that roughly concurrent unfair labor practices attributed to the Respondent Union must be litigated in asingle proceeding to prevent unnecessary harassment oftheRespondentUnion the Respondent Union citesPeyton Packing Co Inc129 NLRB 1358 (1961)Jefferson Chemical Co200 NLRB 992 (1972)Union ElectricCo219 NLRB 1081 (1975) andITT Lighting Fixtures267 NLRB 709 (1983) I have not considered this estoppel argument because it was not timely raisedRespondent Union s estoppelargument is in the natureof an affirmative defense and a party seekingto raise anaffirmative defense as a defense to an unfair labor practice allegation must raise it in a timelymanner In thisregard the law is settled that a party raising either a dee The facts set forth in this paragraph were taken from Judge Anderson s January 27 1988 decision in Cases 32-CB-2501 and 32-CB-2508referred to in Respondent Union s postheanng brief C OVERAA & CO593ferral defense or a 10(b) limitations defense for the firsttime after the close of a hearing before an administrativelaw judge raises the defense too late and it is consideredwaived unless the defense was in fact litigated duringthe hearingMcKesson Drug Co257 NLRB 468 fn 1(1981)Christopher Street Owners Corp286 NLRB 253(1987)FederalManagement Co264 NLRB 107 at 107(1982)Maine Yankee Atomic Power Co258 NLRB 832at (1981)Geary Ford261 NLRB 1149 (1982) In the instant caseRespondent Union first raised its estoppel defence in its posthearing brief and did not plead it in itsanswer to the complaint nor mention nor litigate itduring the hearing In view of these circumstances andbecause Respondent Union s estoppel defense is in thenature of an affirmative defense I find RespondentUnion did not raise its estoppel defense in a timelymanner and that the defense must be considered waivedV THE ALLEGEDUNFAIR LABORPRACTICESA The Alleged Unfair Labor PracticesInvolvingRespondent Employer1The settingRespondent Employer is a general contractor doingbusiness in the vicinity of Richmond California whereitsplace of business is located the Charging PartyRobert Browne was employed by Respondent Employeras a laborer most recently at Respondent Employer sTriangle Housing project in Richmond CaliforniaRespondent Employers vice president Howard Verrinder is responsible for its field operationsHis office isinRespondent Employers Richmond place of businessand he usually visited the project involved in this casetheTriangleHousing project once a week or onceevery 2 weeks Respondent Employers projects are supervised by project superintendents who are subordinatetoVice President VerrinderRespondent Employer sproject superintendent at the Triangle Housing projectwas Joseph Kehoe He supervised the work being doneby Respondent Employers subcontractors personally supervised the work of the carpenters employed by Respondent Employer and was generally in charge of theday to day operations at the project Respondent Employer s laborers employed at the project were supervised by Willie Turner the laborer foreman who wassubordinate to Superintendent Kehoe The complaint alleges and Respondent Employers answer admits thatVerrinderKehoe and Turner are supervisors within themeaning of Section 2(11) of the Act and agents of theRespondent EmployerAsdiscussedsupra the terms and conditions of employment of the laborers employed by Respondent Employer at the Triangle Housing project were governedby a collective bargaining contract between the Northem California District Council of Laborers (Council) andtwo employer associations The Respondent Employerwas obligated to abide by the agreement either as a signatory or by virtue of its membership in one of the employer associations The Respondent Union as discussedsupra administered the terms of the agreement as anagent of the Council and as the Councils agent was thede facto bargaining representative of Respondent Employer s laborers employed at the Triangle HousingprojectSection13(C)of the agreement entitledSafetyin pertinent part reads(1)The Union shall cooperate with the Individual Employer and with each employee in carryingout all pertinent rules and regulations dealing withhealth safety and welfare of employees promulgated by the Department of Industrial Relations of theState of CaliforniaAll employees shall performtheir duties in each operation in such manner as topromote safe and efficient operations of each particular duty and of any job as a whole(2)All State and/or Federal and/or Local SafetyLaws Standards Rules and Regulations shall be apphcable to all work covered by this AgreementThe Individual Employer is solely responsible forimplementing and maintaining such Laws StandardsRules and Regulations Neither the Union orany Local Union is responsible for implementing ormaintaining such Laws Standards Rules or Regulations(4)No employee shall be discharged for refusingto work under conditions injurious to his health orsafety as determined under any rule or regulation ofthe United States or State of California or any political subdivision Such determination shall be madeby a responsible agent of the State of California orOSHA or any of its political subdivisions or by asafety inspector from the applicable insurance carrierBrowne began work for Respondent Employer as a laborer on March 28 1983 and worked for RespondentEmployer in this capacity continuously until April orMay 1986 when he was injured while employed at ajobsite in Vacaville California The injury incapacitatedhim for several months Browne believed that his injurywas the result of unsafe scaffolding and was RespondentEmployers faultHe filed a workmen s compensationsuit against Respondent Employer which was pending atthe time of the hearing in this case He also complainedabout the unsafe scaffolding to the State of CaliforniaDepartment of Industrial Relations Division of Occupational Safety and Health(CAL OSHA)An inspector forCAL OSHAcontactedVice PresidentVernnder in1986 shortly after Browne s injury He told Verrinderabout Browne s complaint and visited the jobsite whereBrowne was injured to determine whether as Browneclaimed the scaffolding was unsafe The inspector afterinspecting the job notified Verrinder that RespondentEmployer was not at fault in the matterOn September 11 1986 7 Browne returned to work forRespondent Employer pursuant to a release from hisphysician stating he was authorized to return to workSeptember 11 without any limitationsHe was reemployed as a laborer and worked on September 11 and 127All dates hereinafter unless otherwise specified refer to the year1986 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoing janitorial type work at one of Respondent Employer s jobsites and on Monday September 15 wastransferred byVerrinder to the Company s TriangleHousing projectRespondentEmployer had previously commencedwork at the Triangle Housing project on August 27 Theproject consisted of 98 houses and a recreation centerthatwere already builtRespondent Employer enteredinto a contract to among other things remove the existing stucco from all 98 houses so it could be reappliedcorrectlyby a lathing subcontractorThe project sstucco removal was done by Respondent Employers laborers They cut through sections of the stucco and thenpried the stucco off and hauled it awayInitiallywhen the job began on August 27 the laborers cut the stucco using skill saws They were too heavyand cumbersome to do the job so they were replacedwith small hand operated grinders They also were unsatisfactory because they cut the stucco only with difficulty and their motors burned out after 1 or 2 days Respondent Employer replaced the small grinders withlarger ones which had a larger blade and a more powerfulmotor The larger grinders did the job satisfactorilyThe larger grinders however did not have a safetyguard to protect the operator from flying particles ofstucco In an effort to protect them from the flying partiIles of stucco Respondent Employer issued the grinderoperators safety goggles and face shields Neverthelesson several occasions laborers employed at the TriangleHousing project while operating a grinder had particlesof stucco get in their eyes If the first aid eye solution onthe jobsite did not remedy the resultant eye irritation theinjured laborer was sent to the local hospital to have hiseye treatedBrowne on being assigned to the Triangle Housingproject on September 15 was assigned by laborer Foreman Turner to operate one of the grinders to cut stuccoBy that time the larger grinders were being used Duringthe remainder of his employment at the project-September 15 to November 19-Browne operated one of thegrindersOn three separate occasions-September 18October 22 and November 18-Browne was forced toleave the jobsite in the middle of the workday and go tothe hospital becausewhile using a grinder flying partiIles of stucco got past his safety goggles and lodged inone of his eyes thereby irritating the eye Also GlennWatts another laborer who operated a grinder had toleave work and go to the hospital for treatment on November 17 because while using a grinder a particle ofstucco got into his right eye In the injury report filledout by Superintendent Kehoe regarding Watts injuryKehoe wrote [T]he stucco cutting process creates a lotof dust & particles to fly in the air-often these getbehind the cutters goggles (which Glenn was wearing)and into the eyesSubsequent to his September 18 eye injury Brownetelephoned CAL OSHA s Berkeley California office andcomplained that Respondent Employer was using grinderswithout safety guards at the Triangle HousingprojectHe was told the project was geographically tocated within the jurisdiction of CAL OSHA s ConcordCalifornia office and that his complaint would be referred to that office for investigation Browne did notidentify himself when he made this complaint 8There is a dispute whether Browne besides making ananonymous complaint to CAL OSHA about the lack ofsafety guards on the grinders also complained about thisduring the employees weekly safety meetings Brownetestified that during his employment at the TriangleHousing project he attended three employee safety meetings conducted by Superintendent Kehoe and laborerForeman Turner and testified that during those meetingshe complained to them that too many of the laborerswere being injured when they operated the grinders because the grinders lacked safety guards and warned ifsafety guards were not installed someone would lose ahand Kehoe and Turner according to Browne responded by stating their hands were tied and explained toBrowne that there was nothing they could do about hiscomplaint because they were following Vice PresidentVernnder s express instructions to remove the safetyguards from the grinders to use oversized blades and toldBrowne to be extra careful to avoid getting injuredGlenn Watts one of the laborers employed at the projectwho operated a grinder testified for the General Counselthat he recalled Browne speaking out at two safety meetingsWhen on directexaminationhe was asked whatcomments he recalled Browne making Watts testifiedWell he made some comments about when he firststarted the job and we needed safety guards on thegrinders and better eye protectionAt firstwereally did not have much at all Mainly it was thegrinder guardsWe did not have grinder guards onanything and it was a pretty dirty dangerous jobreallyWhen asked what response if any was made by Kehoeor Turner to Browne s above comments Watts testifiedTurner repliedthat s the best I can do and thatBrowne replied [S]ee what you can do you know yougot to try to get the equipmentSubsequently duringhis cross examinationWatts testifiedyeswhen asked[N]ow you indicated that Browne commented at acouple of [safety meetings] concern over the guards onthe grinder and concern over the stucco debrisandwhen asked I think you also indicated that Turner saidthey would look into it and try to do something abut ittestifiedyesTurner and Kehoe testifying for Respondent Employer testified in effect that Browne didnot complain during safety meetings about the lack ofsafety guards on the grinders and did not otherwise express any complaints at safety meetings about the use ofthe grinders8 The finding that Browne complainedtoCAL-OSHAsBerkeleyoffice is based on his testimony that was corroborated by Kay Zunino aninspector employed byCAL OSHA atitsConcord California officeZunino testified that an anonymous person telephonedCAL OSHA sBerkeley office complaining about Respondent Employers use of grinders without safety guards at the Triangle Housing project and further testified that on November 12 he received the paperworkfrom CALOSHAsBerkeley office transferring the anonymous complaint to him Inote that Browne did not testify that when he complained to CALOSHAs Berkeley office he identified himself C OVERAA & COOn November 19 during the employees lunch breakperiodSuperintendent Kehoe notified Browne he wasbeing laid off at the end of the workday Rather thanwork for the remainder of the day Browne left the jobsite immediately and later that day telephoned CALOSHA s Concord office and spoke to CAL OSHA inSpectorZuninoHe introduced himself by name toZunino stated he previously had complained to CALOSHA about Respondent Employers Triangle Housingproject explained his complaint to Zunino gave Zuninohis home telephone number and told Zunino he hadbeen fired that day by the Respondent Employer forcomplaining to CAL OSHAThe next day November 20 CAL OSHA inspectorZunino visited the Triangle Housing project and spentapproximately 5 hours there conducting a health andsafety inspection of the entire jobsiteHe did not ask toinspect the grinders nor did he mention Browne s nameor that Browne was the person who complained toCAL OSHA Zunino told Superintendent Kehoe that hewas there to inspect some scaffolding that was allegedlyunsafeHe then inspected the entire jobsiteWhen hecame to the area where one of the grinders was beingused to cut stucco he inspected the grinder and stated itwas improper to use without a safety guard and instructed Kehoe to stop using the grinders immediately Kehoecomplied with Zunino s instruction The next day thetwo grinders used on the project to cut stucco were sentby the Respondent Employer to a sheet metal shopwhere safety guards were attached to the grindersAs a result of Zunino s November 20 inspection of theTriangle Housing project on November 25 CAL OSHAthroughZunino and CAL OSHA s district managerissued two citations against the Respondent EmployerThe Respondent Employer did not contest the citationsThe first of the two citations listed eight separate violations of CAL OSHA health and safety regulations noneof which involved the use of grinders The second of thetwo citations stated that Respondent Employer had beenviolatingCAL OSHA s rules and regulations by usinggrinders without safety guardsMore specifically the citation statedThe devices utilized as circular power saws did nothave blade guards Note These devices are not tobe used until they meet 78 CAC guarding requirementsSubsequenty on December 3 in connection with the citation involving Respondent Employers failure to usesafety guards on its grinders CAL OSHA s district manager issued aNotice of Civil PenaltynotifyingRespondent Employer it was fined a total of $325 on account of this misconduct Respondent Employer paid thefine2DiscussionThe General Counsel contends Respondent Employerlaid off Browne because he complainedto CAL OSHAaboutRespondent Employers failure to have safetyguards on the grinders used to cut the stucco at the Triangle Housingprojectand further contends that when595Browne made this complaint to CAL OSHA he was inyoking a collectively bargained right set out in the governing collective bargaining contracts safety provisionsthuspursuant to the Board s Interboro doctrine 9 approved by the Supreme Court inNLRB vCityDisposalSystems465 U S 822 829 (1984) by laying off Brownefor complaining to CAL OSHA Respondent Employerviolated Section 8(a)(1) and (3) of the Act 10 RespondentEmployer contends the General Counsel failed to provethatwhen Respondent Employer laid off Browne itknew or believed he had complained to CAL OSHAand for this reason urges that the General Counsel hasfailed tomake a prima facie showing that Browne slayoff was motivated by his complaint to CAL OSHA Ifind in agreement with Respondent Employer the General Counsel failed to prove that when Respondent Employer laid off Browne it knew or believed he had cornplained to CAL OSHAIn support of her contention that when RespondentEmployer laid off Browne it knew he complained toCAL OSHA about the Company s use of grinders without safety guards counsel for the General Counsel relieson Browne s testimony that he told Vice President Verrinder he had made such a complaint to CAL OSHA hisfurther testimony that the day before the layoff Verrinder told him he would be terminated because of hiscomplaint to CAL OSHA and his further testimony thatVerrinder and Superintendent Kehoe admitted to him ineffect that the reason given to him for his layoff was apretextFor the reasons set forth below I find Browne sabove described testimony was not credible but was fabricatedIn finding that Browne s above described testimonywas fabricated I considered that the record revealsBrowne gave false testimony about other matters whenhe felt it would advance his case He falsely testified thatprior to his layoff when he complained to CAL OSHAhe identified himself to CAL OSHA as the complainantfalsely testified he worked approximately 4 more days inNovember than he was paid for working and concocteda bizarre story of marijuana being planted in his truck byVice President Verrinder in an effort by Verrinder tofind an excuse to fire him for complaining about Respondent Employers failure to have safety guards on itsgrindersMy reasons for concluding that Browne falselytestified about these matters followsSubsequent to making his anonymous telephone call toCAL OSHA s Berkeley California office to complainabout Respondent Employers use of grinders withoutsafetyguardsBrowne testified he telephoned CALOSHA s Concord California office the office that hehad been told would be handling his complaint andspoke to Kay Zunino the CAL OSHA inspector as9 Interboro Contractors157 NLRB 1295 1298 (1966)10 General Counsel doesnot arguealternativelythatBrowne was laidoff because he was engaged in activities that constituted concerted activityas that term has been defined by the Board inMeyers Industries281NLRB 882 (1986) In any event even when the record is viewedmost favorably to the General Counsel there is a lack of evidence thatwhen he expressed his complaints about grinders to either CAL OSHAor the Respondent Employer that Browne s activities were protectedunder the Board sMeyersdecision 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigned to investigate his complaint Browne was positivethis telephone conversation with Zunino occurred beforehis termination but was vague and evasive about when itoccurredHe testified at various times that it took placewithin a few days of histerminationpossibly aweek before the termination approximately 1 1/2 to 2weeks before his termination or on or about November12Browne testified he identified himself by name toZunino during this conversation and Zunino statedamong other things that the prior complaint made toCAL OSHA s Berkeley California office had beenmade according to CAL OSHA s records by an anonymous callerZuninocontrary to Browne s testimony testifiedBrowne did not speak to him until November 19 abouthis complaintZunino testified Browne telephoned himatCAL OSHA s Concord California office on that dayand told him he was the person who had previouslycomplained to CAL OSHA s Berkeley office about theRespondent Employer and now wanted to complainabout the fact that he had been fired because he hadmade his complaint to CAL OSHA Zunino further testifeed Browne had not spoken to him prior to this November 19 conversation and testified that if Browne hadspoken to him previously as a matter of normal businesspracticeZunino would have made a note of their conversation for his case file and testified he did not makeany such note Zunino was a disinterested witness whosetestimonial demeanor was good I credit his testimonyand find it was on November 19 after Browne s layoffthat Browne first identified himself by name to CALOSHA as the person who previously called CALOSHA s Berkeley California office witha complaintabout Respondent Employers use of grinders withoutsafety guardsAlthough Browne was paid for only 1 hour of workby Respondent Employer for the 2 week period fromMonday November 3 through Friday November 14and even though Respondent Employers timesheetsshow he only worked 1 hour during that time periodBrowne in an effort to rebut Respondent Employer scontention that his absenteeism record was poor whileemployed at the Triangle Housing project testified heworked a total of approximately 4 days during thatperiod for which he was not paid He testified that whenhe received his November 12 paycheck he discoveredRespondent Employer had not paid him for approximately 4 days that he had worked and because of this hespoke to Superintendent Kehoe about the matter whoafter investigating told Browne he would be paid in hisnext paycheck for the 4 days in question On November19when he received his next paycheck Browne testifled he noticed that Kehoe had not kept his promise andpaid him the money for the 4 days that Respondent Employer owed him Browne however never said anythingto anyone from the Respondent Employer nor did he filea complaint against Respondent Employer with the Stateof California s Labor Commissioner in an effort to collect the money alleged owed him Concerning the morethan $500 that Respondent Employer allegedly owedhim for working the 4 days in question Browne testifiedI just wrote it offBrowne s testimony is incredible It is unbelievablethat Browne who filed a workmen s compensation suitagainst Respondent Employer when he was injured earlier in 1986 who complainedto CAL OSHAabout RespondentEmployers use of grinders without safetyguards and about his November 19 layoff who filed theunfair labor practice charges herein against the Respondentsand who believed his November 19 layoff wasunjust would have written off and forgotten more than$500 in back wages owed to him by the Respondent Employer I find he did not work the 4 days in question butfabricated this testimony to advance his caseBrowne in an effort to demonstrate that Vice President Verrinder was intent on finding an excuse to firehim because of his complaints about the lack of safetyguards on the grinders testified that approximately 1 1/2weeks before his November 19 layoff in the presence ofother workers Browne threw a bag of marijuana whichhe had found hidden in his pickup truck onto Verrinder s office desk and warned Vernnder never again toplant a bag of marijuana in his truck and threatened tobreakVerrindersarm and in responseVerrindermerely told him to return to his job Browne further testified that the day previously Verrinder had told him hewas to work the next morning at the Chevron Oil Refinery for 4 hours instead of reporting to work at the Tnangle Housing project That same evening according toBrowne he received a telephone call from a man whorefused to identify himself and whose voice Browne wasunable to identify Browne testified that the caller afterascertaining that Browne had been assigned to work atthe Chevron Oil Refinery the next morning told himthere were drugs hidden in his truck Browne further testified he was not able to sleep that night as a result ofthis telephone call that he made two thorough searchesof his pickup truck for the hidden drugs and that duringthe second search found a bag of marijuana that hadbeen hiddenin the areawhere the spare tire was storedThe bag of marijuana according to Browne would havebeen discovered by the security guards when Brownedrove the truck the next morning onto the premises ofthe Chevron Oil Refinery Browne testified he believedthat because of his complaints about Respondent Employer s use of grinders without safety guards that Verrinder planted the bag of marijuana in his truck in aneffort to set him up for discharge when the marijuanawas discovered by the Chevron security guardsVerrinder testified he did notassignBrowne to workat the Chevron Oil Refinery as Browne testified andfurther testified that the episode in which Browne supposedly threw a bag of marijuana on his desk accusedhim of placing it in his truck and threatened him did notoccurIfindBrowne fabricated the above described storyThatVerrinder sat in silence and merely directedBrowne to return to work even though Browne in thepresence of other employees threw a bag of marijuanaon Verrinder s desk accused Verrinder of placing themarijuana in his truck and threatened to break Verrendersarm isinherently incredibleAlsoVerrinder s C OVERAA & CO597testimonial demeanor was good when he testified thatthis episode never took placeIn assessingthe reliability of Browne s testimony thatprior to his layoff he informed Vernnder he had complained or intended to complain to CAL OSHA aboutRespondent Employers use of grinders without safetyguards and his testimony that Vernnder in effect admitted Browne would be terminated because of his complaint to CAL OSHA and his further testimony thatVerrinder and Kehoe in effect admitted that the reasonadvanced by the Respondent Employer for Browne slayoff was a pretext I have considered as found suprathat Browne falsely testified about other significant matters in aneffort to builda case againstRespondent EmployerThis considerationwhen coupled with the considerations set forth below has persuaded me to rejectBrowne s testimony concerning his above described conversations with Verrinder and Kehoe in its entiretyBrowne testified that just before his first injury whichas I have found supra occurred September 18 he complained to Vernnder about the absence of safety guardson the grindersVerrinder according to Browne responded by stating that s all we got and by commenting that Browne had been back at work for only a fewdays and already was complaining and called Browne anobscene name Browne also testified that subsequently hetelephoned Verrinder and told him he had been injuredagain operating the grinder and that if something wasnot done about the grinders he intended to telephoneOSHA and tell OSHA what was going on Browne testifled initially that Vemnder did not respond by threatening Brownebut simply told him that OSHA was notgoing to do him any good Later when retestifyingabout this conversation Browne inconsistently testifiedthat in addition to telling him that complaining to OSHAwould not do him any good Verrinder also stated thatbecause it was not going to do him any good to complain to OSHA [W]hy jeopardize your job or words tothat effect Browne initially dated this conversation asoccurring within 1 or 2 days of his second injury whichthe record reveals occurred October 22 but later testifeed it occurred 1 week before his November19 termingtionVernnder testified that neither one of the above described conversations occurredHis testimonial demeanor was better than Browne sBrowne testified that on November 18 when he returned home from the hospital after having his injuredeye treated he telephoned Verrinder and told him hehad been injured again on the job and had telephonedCAL OSHA According to Browne Vernnder answeredby stating Browne used to be a good company manbefore he had been injured on the Respondent Employer s Vacaville job earlier in 1986 but had filed a workmen s compensation suit against Respondent Employer inconnection with that injury and was now saying he hadturned the Company in to OSHA Browne further testifeed that Verrinder next stated to him that he was notplaying in a baseball game but that in the game Brownewas in two strikes constituted an out and stated thatBrowne was in the position of a sinking shipBrownetestified that at this point in the conversation he interrupted Vemnder and asked [W]hat did you say? andVemnder replied [L]ike I was saying this is not a ballgame there is two strikes and you re out and statedBrowne was a sinking shipBrowne was questionedabout this conversation on direct and on cross examination and each time failed to testify that his wife cameover to the telephone at his request and listened when asdescribed above Browne asked Vernnder [W]hat didyou say?Lisa Browne Browne s wife testified that at the pointin the conversation when Browne asked Vernnder torepeatwhat he had just stated that Browne motionedfor her to come to the telephone and held out the telephone receiver and that they both listened to Vernnderrepeatwhat he had just stated She testified Verrindersaid something about Browne called OSHA and alsostated that Browne used to be a good man and toldBrowne that [T]his is not a baseball two strikes you reoutand called Browne a sinking shipLisa Brownedid not give the Board an affidavit and was first interviewed at the Regional Office in November 1987 approximately 2 months before the hearing in this case apparently during trial preparation for the scheduled hearingAs I have indicated supra Browne did not corroborate his wife s testimony that he called her over to thetelephone to listen in or testified that she listened to partof the conversation and as I have also indicatedBrowne s testimony about what Verrinder said after hewas asked by Browne to repeat what he had said differssignificantly from his wife s testimonyHis wife attnbuted statements toVerrinderwhichaccording toBrowne were made only once prior to the time she listened in on the conversationVerrinder testified this alleged conversation never occurredWhen he gave his testimony his testimonial demeanor was better than the testimonial demeanor ofeither Browne or Browne s wife I am also skeptical thatVemnder would admit to Browne as Browne testifiedthat he intended to terminate Browne s employment because Browne had filed a workmen s compensation suitagainst the Respondent Employer and had complainedabout the Respondent Employer to CAL OSHA In thisregard I note that for the past several years Vernnderhas been in charge of Respondent Employers labor relations and in that capacity deals with the several unionswho represent its employees and with the several governmental agencies that enforce the laws affecting its employeesOn November 19 Superintendent Kehoe in the presence of laborer Glen Watts spoke to Browne at the TnangleHousing project during the laborers noontimelunch break and told him he had been laid off BrownetestifiedKehoe stated that even though Browne was thebest guy here he had to let him go apologized fordoing this and explained that Vernnder instructed himto give you this cockamamie story about bringing in laborers that had been with the company longer than youhaveBrowne also testified Kehoe told him he couldnot finish out the rest of the workday and would have toleave the jobsite immediately and go to the Company soffice to get his check because Vernnder stated he 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwanted to give him his check personally The conversation ended according to Browne with him shakinghands with Kehoe and leaving the jobsite but not beforeKehoe again apologized for letting him go and statedthat Browne was a good man and Kehoe knew therewas something more to Browne s layoff than what Verrinder was telling him and that Kehoe had no choice butto let Browne goGlenn Watts a witness for the General Counsel whowas eatinglunchwith Browne testified Kehoe toldBrowne[H]e had to let him go to make room forpeople with more seniority and told Browne he couldwork the remainder of the day or leave immediately ifhe desired and that Browne replied he might as wellleave and left the jobsiteKehoe testified he told Browne he was going to belaidoff at the end of the workday and explained hislayoff did not reflect on his capabilities as a worker butthat his attendance had been poor and the Company wascutting back its crews and slowing down the stuccostripping work and was also laying off a carpenter thatsame day Browne responded according to Kehoe byobjecting to his layoff and stated[T]here ismorebehind this than you know about and Kehoe repliedThat s true I don t know whatever s gone on in thepastThe conversation endedKehoe testifiedwithKehoe telling Browne he could work for the remainderof the day or leave immediately and he testified thatwhen Browne stated he intended to leave immediatelyKehoe told him he would receive his paycheck as soonasKehoe phoned the Company s office with Browne shours of work and that they would prepare the paycheckKehoe s demeanor when he testified about his November 19 conversation with Browne was better thanBrowne s demeanor when he testified about this conversation I also note Watts failed to corroborate significantportionsofBrowne s testimony and contradictedBrowne s testimony that Kehoe refused to allow him tostay on the job for the rest of the workday but instructed him to leave the jobsite immediately I have considered that Watts who did not give a written statement tothe Board during the investigatory or trial preparationstages of this proceeding and was presumably not questioned about this conversation until the trial preparationstages of the case was testifying about a conversationthat occurred approximately 14 months prior to the hearing and that because Watts was not a party to the conversation he had no reason to pay particular attention towhat Kehoe was saying to Browne and had no reasonduring the several months thereafter to keep this conversation fresh in his mind Nonetheless I believe that if ithad been expressedWattswould have rememberedKehoe s highlyunusualstatement that he was being required to lay off Browne even though Browne was thebest laborer on the job and that he had been instructedby Vice President Verrinder to make up a cockamamiestory to justify Browne s layoffOn November 19 later in the afternoon Browne andVerrinder had a conversation at Respondent Employer sofficeBrowne testified Verrinder gave him his paycheckand told him the reason he had been laid off was thatthings were slow and when Browne asked for a termination slipVerrinder stated he did not have to give himone and ended the conversation by statingIwarnedyou that you should not have been starting no problemsand inreplyBrowne stated he would find another job and leftVerrinder on the other hand gave a completely different account of what occurred He testified he handedBrowne his paycheck as well as a termination slip toldhim the reason he was being laid off was that they wererunningout of work because work was slow that therewere others also being laid off that the only job available for him was a short term one at Chevron and thatVerrmder would not ask him to shave off his beard towork at Chevron for only a few days that Browne wasa good man who would not have been laid off if therehad been sufficient work available that Browne was eligible for rehire and should check back with RespondentEmployer at a later date and if there was work he wouldbe reemployed Browne according to Verrinder responded by stating Respondent Employer was a nogood outfit and he would find himself another jobVerrinder s testimonial demeanorwas better thanBrowne s when they testified about this conversationBrowne testified that approximately 2 weeks before hisNovember 19 layoff he telephoned Respondent Union sMartinezCalifornia facility and spoke to RespondentUnion s business agent Jesse Duran Browne testifiedthat he told Duran that himself and other laborers employed by Respondent Employer at the Triangle Housing project were being injured because of the lack ofsafetyguards on the grinders they were operatingDuran according to Browne refused to do anythingabout his complaint he stated to Browne that Respondent Employer was a good company and there was nothing that the Respondent Union could do about Browne scomplaint Browne initially testified that during this conversation he did not tell Duran he had reported thismatter toOSHA On cross examination howeverBrowne for the first time testified that either during theabove conversation or during another conversation withDuran which he testified would have occurred a coupleof weeks prior to his November 19 layoff that he toldDuran over the telephone that he had reported Respondent Employer to OSHA and further testified that atthe time he had in fact not yet called OSHA but liedabout this to Duran in an effort to get him to do something about his complaint I'Browne also testified that the day after his above described conversationwithDuranVerrinder spoke tohim and stated [G]oing to the hall did not do you anygood did it and Browne replied [N]o it sure did notVerrinder on the other hand testified he did not havesuch a conversation with Browne Verrinder also testifled that no one from Respondent Union includingDuran spoke to him about Browne until several monthsafter his layoff at which time a representative from theRespondent Union spoke to him about the unfair laborAs discussed in greater detail infraDuran testified that before thehearing in this case he had never heard of Browne and never had a conversation with him C OVERAA & CO599practice charges Browne had filed in this case As I haveindicated supraVerrinders testimonialdemeanor wasbetter than Browne sHaving rejected Browne s testimony that he told VicePresident Verrinder he had complained to CAL OSHAaboutRespondent Employers failure to have safetyguards onhis grinders having rejected Browne s testimony that on November 18 Verrinder stated in effectthat he intended to terminate Browne s employment because he had complained to OSHA 12 having rejectedBrowne s testimony that on November 19 Verrinder andKehoe in effect admitted to Browne that the reasongiven to him by the Respondent Employer for his layoffwas a pretext having found it was notuntilhis layoffthatBrowne identified himself to CAL OSHA as theperson who had complained to CAL OSHA about Respondent Employer and inasmuch as there is insufficientcircumstantial evidence from which an inference mightbe drawn that Respondent Employer knew of his complaint to CAL OSHA when it laid him off I find theGeneral Counsel has failed to prove that when RespondentEmployer laid off Browne it knew he had complained about Respondent Employer to CAL OSHA 13In additionto allegingRespondent Employer violatedthe Act by laying off Browne for complaining to CALOSHA about unsafe working conditions the amendedconsolidated complaintalso allegesthat his layoff violated the Act because it was motivated by his complaints totheRespondent Union and/or Respondent Employerabout unsafe working conditions These allegations arewithout meet because there is a lack of credible evidence that Browne complained to the Respondent Employer about unsafe working conditions and even ifBrowne complained to the Respondent Union aboutunsafe working conditions there is a lack of credible evidence that the Respondent Employer learned of thiscomplaintAssuming that Browne as he testified complained toRespondent Unions Business Agent Duran about Respondent Employers failure to use safety guards on itsgrinders there is no credible evidence as I have foundsupra to establish that Duran or anyone else from theRespondent Union ever communicated this to the Respondent Employer And with respect to Browne havingcomplained to the Respondent Employer about the2It is for this reason that I shall recommend the dismissal of the complaint s allegations that on November 18 in violation of Section 8(a)(1) ofthe Act Verrinder threatened Browne with the loss of employment because of his attempts to enforce certain terms and conditions of the governing collective bargaining contract13I considered the uncontradicted testimony of Glenn Watts that 2days after Browne s layoff Respondent Employers laborer ForemanWillieTurner in response to Watts comment that it was a shameBrowne was laid off stated to Watts [T]hat s what happens if you makewavesThis statement when viewed in the light of the whole record isnot sufficient to warrant the inferencethatTurnerwas referring to thecomplaint Browne had made toCAL OSHA Ialso note that eventhough Watts testimony was not contradicted I formed the distinct impression that the approximately 14 months that had elapsed since his conversation with Turner and the hearing had dulled his memory to such anextent that he was not a reliable witness In this regard I note that whenWatts testifiedTurner stated[T]hat swhat happens if you makewaveshe immediately qualified this testimony by further testifying thatthose were onlymore or less the words Turner expressedgrinders being unsafe as I have set forth in detail suprathe record contains conflicting testimony Browne testifeed that at three employee safety meetings conducted bySuperintendent Kehoe and laborer Foreman Turner hecomplained that operating the grinders without safetyguardswas not safe I reject his testimony becauseKehoe and Turner whose testimonial demeanor wasbetter than Browne s testified he did not complain aboutthe lack of safety guards on the grinders I have considered that Glenn Watts testified that during two safetymeetings Browne expressed his concern about the lack ofsafety guardsHowever I received the impression thatWatts was not a reliable witness because the approximately 14 months that had passed between the date ofthe hearing and the safety meetings involved seemed tohave dulled his memory of what occurred at those meetings 14 In this regard with respect to his testimony concerning Browne s comments made during safety meetingswhen asked during direct examination what comments Browne expressed during the safety meetings heansweredWell he made some comments about when he firststarted the job and we needed safety guards on thegrinders and better eye protectionAt firstwereally didn t have much at all Mainly it was thegrinder guardsWe didn t have grinder guards onanything and it was a pretty dirty dangerous jobreallyThis answer in part garbled and in part unresponsivedoes not reveal what Browne said Moreover Watts although also testified that Turner responded to Browne scomments by stating [T]hat s the best I can do laterduring crossexaminationWatts inconsistently testifiedTurner responded by stating they would look into whatBrowne was saying and try to remedy the situation I ampersuaded that Watts garbled unresponsive and inconsistent testimony was due to the fact that Watts had nomemory of what if anything Browne stated during thesafety meetings held more than 14 months previouslyIt isfor the foregoing reasons that I find the GeneralCounsel has failed to make a prima facie showing that asalleged in the amended consolidated complaint Respondent Employer violated Section8(a)(1) and(3) of the Actwhen on November 19 it laid off Browne 15Ialso findwithoutmerit the complaintsallegationthat Respondent Employer subsequent to Browne s November 19 layoff violated the Act by failing and refusing to recall him to work I have considered that in DeInote that Browne did not furnish the Board with an affidavit norany other substantially verbatim recitation of the matters he testifiedaboutThus it is a fair presumption that Watts was not interviewed bythe General Counsel until shortly before the hearing in this case and because of this had no reason to even think about what had occurred at thesafetymeetings for at least I year-from the date he attended the meetings until the date he was initially questioned by counsel for the GeneralCounsel about the meetingsI In view of the basis for this determination I have not decidedwhether in whole or in part Browne s alleged concerted activity-complainingto CAL OSHA and/or to Respondent Employer and/or to Respondent Union about unsafe working conditions-constituted concertedactivity within the meaning of Sec 7 of the Act 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcember Respondent Employer rehired Eduardo Pena asa laborer16 and in 1987 hired approximately 18 laborers15 of whom never worked for Respondent Employeryet Browne whom Respondent Employer considered agood worker was not offered reemployment 17 However there is no evidence that Browne either when laidoff or thereafter indicated to the Respondent Employerhe wanted to be recalled to work Quite the opposite asIhave found supra on the day of his layoff when informed by Verrinder that he was eligible for rehire andshould check with the Employer at a later date to findout if there was any work available he replied that theRespondent Employer was a no good outfit and statedthat he intended to get a job with another employerMoreover there is no evidence that when it failed tonotify Browne about laborer job openings RespondentEmployer had a policy of notifying laid off workersabout job openings and there is no evidence RespondentEmployer treated Browne differently than any otherlaid off worker who was eligible for rehire Also relevant in assessing the legality of Respondent Employer smotivation in not offering Browne reemployment following his layoff is the lack of credible evidence that Respondent Employer felt antagonistic toward him for engaging inany of the concerted activity alleged in thecomplaint nor other than the fact that after Browne slayoff Respondent Employer acquired knowledge he hadcomplained to CAL OSHA 18 does the record containevidence of any of the other indicia normally associatedwith a finding of illegal motivation It is for all these reasons that I find the General Counsel has failed to make aprima facie showing that as alleged in the consolidatedamended complaint Respondent Employer violated Section 8(a)(1) and (3) of the Act by failing and refusing torecall Browne Accordingly I shall recommend the dismissal of these allegations in their entiretyB The AllegedUnfair LaborPractices Involving theRespondent Union1The settingThe Charging Party Robert Browne was employedcontinuously since 1983 by Respondent Employer as a6 Prior to December Pena was employed in 1986 by Respondent Employer as a laborer for approximately 5 months Immediately precedinghis reemployment in December Pena visited Respondent Employersoffice each morning for several consecutive days asking for work Thiswas the reason that when a job opening occurredVicePresident Verunder reemployed him7Respondent Employers payroll records also show that on November 25 it hired Juan Garcia as a laborer However it is undisputed thatGarcia was not in fact employed by Respondent Employer He was employed by Respondent Employers landscaping subcontractor but wasplaced on Respondent Employers payroll as amatter of conveniencebecause the subcontractor did not have a collective bargaining agreementwith a labor organization18 The record reveals that followingBrownes layoff he filed a claimfor unemployment insurance in which he apparently contended that hewas terminated for having complainedto CAL OSHAand that in December Respondent Employer was notified by an agency of the State ofCalifornia that handles employees unemployment compensation claimsthat this was Browne s contention Also as I have found infra 2 daysafter Browne s layoff Respondent Union s Business Agent Allen told Respondent Employers laborer foreman Turner that Browne believed hehad been laid off for complaining to OSHAlaborer and after his employment with Respondent Employer was interrupted for approximately 4 months in1986 because of an injury he resumed work for Respondent Employer in September and was assigned towork at the Triangle Housing project as a laborer wherehe worked until his November 19 layoff Browne whileemployed by Respondent Employer was a member ofthe Respondent Union whichas an agentof the Northern California District Council of Laborers representsRespondent Employers laborers Also in its capacity asthe Councils agentRespondent Union administered theterms of the collective bargaining contract the agreement which covered the laborers employed by RespondentEmployer at the Triangle Housing project Theagreement containsa two step contractual grievance procedure The first step provides for the grievant to specifythe date of the alleged contractual violation and the section of the agreement applicable to the grievance and tosubmit the grievance to representatives of the involvedemployer and the Respondent Union who shall attemptto adjust it at the jobsite level The second step providesthat if the grievance is not satisfactorily adjusted at stepone of the grievance procedure within 3 days after itssubmissionto the involved employer the grievance maybe submitted to a board of adjustment comprised of anequal numberof employer and unionmembers and animpartial arbitrator and further provides that if the employer and union members deadlock the arbitrators decision shall be final and bindingDuring the approximately 3 to 4 years prior to thehearing inthis case that Vice President Verrinder hasbeen in charge of the Respondent Employers labor relations the Respondent Union has not filed a grievance onbehalf of an employee pursuant to the contractual gnevance procedure The contractual disputes it has had withthe Respondent Employer have been settled by the partieswithout the filing of any formal grievances Therecord also reveals that Respondent Union has filed contractual grievances on behalf of employees it representswho are employed by employers other than RespondentEmployerRespondent Union has three separate facilities Theyare located in Martinez Richmond and Pittsburg CaliforniaDuring the time material it employed three bustnessagents-Paul JonesCarterAllenand JesseDuran-each of whomwas assignedto a different faciletyAllen to the Richmond facility Jones to the Pittsburgfacility and Duran to the Martinez facilityThe Martinez facility was open to the membershipfrom approximately 7 to 5 p in and its dispatch hall operated from approximately 7 30 to 9 a m The Richmondfacilitywas open from 7 30 to 9 a in the hours of its dispatch hallDuran thebusinessagent employed at theMartinez facilitywas normally there during the hours ofthe dispatch hall-7 30 to 9 a in -and for the remainderof the day was usually away from the facility in thefieldbut there were occasions when he returned to theMartinez facility later during the dayThe three businessagents aresubordinate to Respondent Union s principal official Charles Evans its businessmanager/secretary treasurerAlthough Evans office is C OVERAA & COin theMartinezfacilityhe visits the Richmond facility atleast once weekly and when he visits arrives there at approximately 8 40 am and stays until the dispatch hallcloses at 9 a in He spends his time there in the dispatchhall talking with members who are seeking job referralsThe business agent employed at the Richmond facilityCarter Allen in response to a leading question testifiedthat during the time material he was Respondent Union sbusinessagent assignedto the Respondent EmployerHoweverBusinessAgent Duran employed at the Martinez facility testified he was the business agent who visitedRespondent Employers projects that were locatedwithin the geographical area serviced by the Martinez facilityHe further testified that Respondent Employer sTriangle Housing project was not his responsibility because it was located in Richmond CaliforniaIt is undisputed that the Triangle Housing project was within thejurisdiction of Business Agent Allen who was assigned toRespondent Union s Richmond office2 The General Counsels caseBrowne testified he met Respondent Union s businessagentJesseDuran under the following circumstancesLate in 1985 while employed by Respondent Employeron a job located in Concord California he was havinglunch at the jobsite with another laborer when Duranapproached them 19Duran introduced himself toBrowne and asked what local union he belonged to andasked to see his dues card Browne stated he was amember of, the Respondent Union and showed him hisdues card Duran explained to Browne that he had askedto see his dues card because he had never seen Browneat Respondent Union s dispatch hall or at a membershipmeeting Browne stated he never used the dispatch hallbecause he was permanently employed by RespondentEmployer and did not attend membership meetings because he did not get involved in the affairs of the Unionbut just did his jobBrowne testified his next conversation with Duran occurred approximately 1 year later in November underthese circumstancesEarly in November 2 or 3 weeksbefore his November 19 layoff Browne testified he telephoned Respondent Union s Martinez facility and inasmuch as he had forgotten Durans last nameasked theclencal who answered the telephone if he could speak toJesseA person then came to the telephone who introduced himselfasJesseandasked how he could helpBrowne Browne stated he was employed by RespondentEmployer at the Triangle Housing project and that heand other laborers employed there were being injuredbecause there were no safety guards on the gandersbeing used to cut the stucco Duran replied by statingthatRespondent Employer is a good company andstated that because of that the Respondent Union coulddo nothing about Browne s complaint Browne pleadedwith Duran to help the laborers and stated that s what'B Durantestifiedhe was assignedto service the laborersrepresentedby RespondentUnion who were employedin the geographical area extending from Martinez to San RamonCalifornia Itappearsfrom a mapof theStateof California that Concord Californiawas within Duran sgeographical territory601we pay you forDuran told him there was nothing theRespondent Union could do for him and warned that ifBrowne did not quit harassingRespondent Employerby complaining to the Employer about the lack of safetyguards on the grinders that Duran would file a suitagainst himBrowne pointed out that the governingcollective bargaining contract guaranteed the laborers asafework environment and by its refusal to speak to theRespondent Employer about the lack of safety guards onthe grindersRespondent Union was not enforcing thecontractDuran repeated [T]here is nothing we can dofor youOn direct examination Browne further testifiedthat he did not think he told Duran he was going tospeak with OSHA about his complaint During cross exanimation he testified for the first time that during thisconversation or during another conversation with Duranthat took place also in November he informed Duran hehad reported the Respondent Employer to OSHABrowne was unable to place this conversation in contextand admitted that when he told this to Duran he hadnot in fact complained to CAL OSHA but lied to DurantogetDuran to do something about his complaintBrowne did not explain why the lie that he had alreadycontacted CAL OSHA about his safety complaint wouldhave given Duran an incentive to investigate the cornplaintBrowne testified that a day or two after his November19 layoff he telephoned Respondent Union s Martinezfacility and told the clerical who answered the telephonethat he needed to speak to a business agent and testifiedthat a person who identified himself as Jesse came tothe telephone 20 His testimony concerning what was saidduring the ensuing conversation follows Browne identifeed himself to Jesse Duran and told him he had beenfired by Respondent Employer for calling OSHA andthat he needed his job back because he had several children to feed Duran responded by stating [T]hat s whatyou get for ratting on them and told Browne he did notintend to do anything to help him get his job backBrowne demanded that Duran file a grievance or takewhatever steps necessary to get his job back Duran answered[Y]ou should not have ratted on themThisapparently ended the conversationLater the same day Browne testified he telephonedDuran again and again asked him to file a grievance onhis behalf and that again Duran refused Browne testifiedDuran worded his refusal in terms of [T]here was nothing that they were going to do about it [RespondentEmployer] was a good company employed a lot of menand they were not going to do nothing against [RespondentEmployer]The conversation ended with Brownestating[Y]ou have not heard the last of this or wordsto that effectThe afternoon of the day following Browne s abovedescribed telephone conversation with Duran Brownetestified he went to Respondent Union s Martinez facility accompanied by his wife and father and had another20 During cross-examinationBrowne testified he told the clerical whoanswered the telephone that he needed to speak toa business agentwhereas during directexaminationhe testified he specifically asked if hecould speak to Jesse 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconversationwithDuranBrowne s testimony aboutwhat occurred when they were at the Martinez facilityfollowsBrowne spoke to the clerical at the dispatchwindow and asked to speak with JesseThe clericalleftand returned with Jesse Duran 21 Browne toldDuran they had spoken previously over the telephoneand he felt if they spoke face to face they could workout something so Browne could get back his job withRespondent Employer Duran replied [W]hat more canI tell you there is nothing that we can do for you atallBrowne stated he needed his job back and askedisn t there something I can fill outDuran answered[Y]eah its called a grievance I in not going to helpyouBrowne accused Duran of working for Respondent Employer rather than for Browne and demanded thatDuran do something for him Duran repeated he did notintend to do anything for Browne and in saying thislooked toward the area in the hall where several menwere playing cards and suggested that Browne leave thefacilityBrowne told Duran not to threaten him andstated that Duran did not scare him Browne observedthat some of the men whom Duran had looked towardhad left the facility and were standing in the parking lotin the vicinity of Browne s pickup truck Browne warnedDuran that if the men did anything to his truck that hewould hold Duran personally responsible He then leftwith his wife and father Browne also testified thatduring his conversation with Duran that a man who hadbeen sitting and reading in the hall came over and askedBrowneAre you hard of hearing don t you hear whathe is saying to you and that Browne told the man tomind his own businessBrowne s wife Lisa Browne testified she accompaniedher husband and her father in law to Respondent Union sMartinez facility a few weeks after Browne s November19 layoff She had absolutely no recollection of the timeof day they made this visit She testified that her husband did not say why he wanted her to accompany himthat in fact it was her idea to accompany him that shehad no special reason for going and also testified thatneither she nor her husband suggested that Browne sfather accompany them Lisa Browne s version of whattook place at the union hall follows Browne asked theclerical at the dispatch hall window to see Jesse andJesseDuran then came to the window and Browneasked him to file a grievance on his behalf 22 Duran refused and expressed his refusal in the context of statingthatRespondentEmployerisagood companyBrowne repeated his request that Duran file a grievanceon his behalf and Duran reiterated his refusal andwarned Browne that for health reasons Browne hadbetter leave the premises and also warned Browne that ifhe did not stop harassing them that he could be suedDuring this conversation a man who had been readingstarted to come over to where Browne and Duran weretalking and Browne told him no one was talking to himThe only thing Lisa Browne said during the conversa21During the hearing in this case Browne identified Jesse Duran as theperson to whom he spoke when he visited the Martinez facility with hiswife and father22 During the hearing in thi case Lisa Browne identified Jesse Duranas the person whom her husband spoke to at the Martinez facilitytionwas when she told her husband lets goLisaBrowne also testified that when the three of them lefttheunionhalltherewere three men standing byBrowne s pickup truck who did not speak to themBrowne s father Henry Browne testified that early inthe afternoon on a November day shortly before Thanksgiving he accompanied his son and daughter in law toRespondent Union s Martinez facilityHenry Brownewho lives a distance from his son and daughter in law inanother city testified that his son did not ask him to goto the union hall that when his son and daughter in lawcame to his house that day and mentioned they weregoing to the union hall and that Henry Browne told hisson that he was going there with themWhen askedwhether he had any reason for accompanying them tothe union hall Henry Browne testifiedIdid not wanthim out there by himself and his wifeHenry Browne sversion of what occurred at Respondent Union s Martinez facility follows The Charging Party Browne spoketo a clerical at the dispatch window and either asked tospeak to Jesse or asked to speak to a union businessagent or a union executive A man named Jesse cameto the window Browne told Jesse he wanted to file agrievance against Respondent Employer for the purposeof getting his job backJesseresponded by stating hewould not file such grievance on Browne s behalf becauseBrowne had caused trouble for Respondent Employer by reporting that Company to OSHA Browneaccused Jesse of protecting the Respondent Employerand Jesse stated to Browne that for health reasons hehad better leave the premises and made a motion withhis head in the direction of several men who were seatedin the back of the hall The men in response to themotion walked outside Finally Henry Browne testifiedthatwhen he his son and his daughter in law left theunion hall they found there were three men standingaside of Browne s pickup truck that Browne asked themwhat they wanted that the men mumbled somethingand that the Brownes leftBrowne testified that within 1 week after his above described meeting with Duran at Respondent Union s Martinez facilityhe telephoned Duran and told him heneeded a job and asked whether Duran had filed a gnevance to get him his job back Duran according toBrowne answered by stating that he could get Browneanother jobWhen Browne asked [C]an t you get memy old job back9Duran according to Browne brokeoff the conversation by stating that both he and Brownewere busy that this is the end of it there s nothingmore we re going to do for youHaving been unable to persuade Duran to submit agrievance to the Respondent Employer contesting hislayoff Browne testified that immediately after his abovedescribed telephone conversation with Duran that hetelephoned Respondent Union s Richmond facility thesame day early in the morning and that the phone wasanswered by a man who identified himself as CharlesEvans Respondent Union s business manager/secretarytreasurerBrowne testified he identified himself to Evansandgave him a run down about the guards being offthe grinders and me being fired and Jess what he was C OVERAA & CO603doingand that Evans answered by stated [W]ell ifJesse can t help you I don t know whatI canhelp youand ended the conversation by telling Browne he wouldlook into the matter and see what he could do about itBrowne testified that when Evans did not call himback he again telephoned Respondent Union s Richmond facility and spoke with Evans two more times Hefurther testified he was only able to recall the second ofthe two conversations which he testified occurred latein January 1987 Regarding this conversation he testifiedthatwhen he telephoned the Richmond facility thephone was answered by a man who identified himself asCharles Evans On direct examination Browne testifiedEvans told him there was nothing more that he could doabout Browne s problem that he had spoken to Duranand could do nothing more than Duran for him and toldBrowne that they did not need guys like him in theunion anyway because we were troublemakerstowhich Browne replied by stating he was not causing anytrouble and had never filed a grievance previously orhad anything to do with the union before this problemaroseDuring cross examination Browne added to hisabove described testimony now testifying Evans alsotold him he no longer had any hiring status in the unionbecause he had not paid his union dues Later duringcross examination Browne admitted that in the affidavithe submitted to the Board during the investigation of thiscase he had stated that during this conversation he haddemanded that Evans file a grievance to get his job backthatEvans refused and also advised Browne that theInternational does not need guys likeyou anywayandstated[Y]ou know you are under suspension for nonpayment ofunion duesBrowne testified that he never spoke to RespondentUnion sBusinessAgent Carter Allen the agent stationedatRespondent Union s Richmond facility and nevereven heard of Allen prior to thehearing inthis case3Respondent Union s caseAs I have found supra Jesse Duran was the businessagent assignedtoRespondent Union s Martinez facilityduring the time material Respondent Employers TriangleHousingproject the project on which ChargingParty Browne was employed was not located within thegeographical jurisdiction of theMartinez facility thusDuran was not responsible for dealing with the laborersemployed on that project or for otherwise policing thecontract the covered that project As described in detailsupra Browne testified that on several occasions after hisNovember 19 layoff he spoke to Duran about his layoffand that in those conversations Duran refused to accepta grievance from Browne protesting the layoff Duranon the other hand testified he never met Browne orspoke with him personally or over the telephone andthat he saw him for the first time at the heanng in thisproceedingAs I have noted supra the office of RespondentUnions principal officialCharlesEvans its businessmanager/secretary treasurer is located in the MartinezfacilityThe only time Evans goes to the Richmond facility iswhen just prior to the facility s 9 am closingtime at least once a week for a 20 minute period hevisits the facility and while there spends all of his time inthe dispatch hall talking with the members present forjob referralsAs described in detail supra Browne testafled that on three occasions following his November 19layoff he spoke to Evans at the Richmond facility overthe telephone and that Evans like Duran refused toaccept Browne s grievance protesting his layoff Evanson the other hand testified he never spoke to Browneeither over the telephone or personallyAs I have found supra the business agent responsibleduring the time material for dealing with the laborersemployed by Respondent Employer at the TriangleHousing project was Carter Allen the business agent assigned to the Richmond facility which was located inthe same city as the Triangle Housing project Also asdescribed in detail supraBrowne testified he neverspoke to Allen and never even heard of him before thehearing in this caseAllen on the other hand testifiedthat sometime during the period from October to January 1987 he received a telephone call at the Richmondfacility from Browne who told him he had been employed by Respondent Employer for several years andfelt he had been unjustifiably laid off by Respondent Employer because of a call he had made to OSHA complaining about the Respondent Employers use of agrinder that did not have a safety guard Allen responded by telling Browne he would go out to the jobsite andcheck into the matter Allen testified Browne did not askhim to file a grievance on his behalf against the Respondent Employer and testified he did not consider thatBrowne had filed a grievance but considered him to bea man who felt that he had been unjustifiably laid offand I felt I should go out there and talk to the supervisoron the job and see what was really going onAllen testified that after his above described telephoneconversation with Browne he visited the Triangle Housing project and spoke to Willie Turner Respondent Employer s laborer foremanAllen testified his reason forgoing to the project and speaking with Turner insofar asthey talked about Browne s layoff was to find out exactlywhat reason Respondent Employer was giving forBrowne s layoff Allen s testimony about his conversation with Turner follows Allen told Turner that Brownestated he thought he had been laid off for calling OSHATurner replied this was not true and stated Browne hadbeen laid offas a resultof a reduction in force Nothingelse was saidTurner a witness for Respondent Union testified thatapproximately a couple of days after Browne s November 19 layoff Allen visited the jobsite and spoke withhim about Browne s layoff Turner s testimony about thisconversation followsAllen asked why Browne had beenlaid off Turner told him [W]e just had to reduce thework force due to a lack of workAllen then eitherstated Browne had filed a grievance or Browne had filedsomething similar to a grievance and advised Turnerthatthere may be a problem for the Respondent Employer on account of Browne s layoff This was theextent of the conversationAllen testified that 1 or 2 days following his visit withForeman Turner Browne telephoned him Allen s testi 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony about their conversation follows Browne askedwhat Allen had doneAllen told him he had talked toForeman Turner and Turner had stated Browne was laidoff because of a reduction in force Browne statedTurner was not telling the truth that he was a good laborer who had worked for Respondent Employer forseveral years and felt he was terminated because he complained to OSHA not because of reduction in forceAllen responded by telling him to come down to thehall and we would file a grievance if he felt he was unjustifiably laid offBrowne who sounded concernedstated he would do thisAllen testified thiswas the last time he ever heardfrom BrowneMarian Nugent the dispatcher employed at the Martinez facility whose work station is at the dispatch hall sfrontwindow testified she never observed Browne orBrowne s wife in thehallAlsoBusiness Manager Evansand bookkeeper Barbara Conway whose offices havevideo monitors that enable them to see who is at theMartinez facility s dispatch window testified they neverobserved Browne at the Martinez facility Neither Evansnor Conway is employed to spend their working timemonitoring who is in the union hall inasmuch as theyhave other duties to performAllen testified that when a member of the union speaksto a business agent about a complaint that the businessagent pursuant to Respondent Union s policy first investigates the complaint and then instructs the member tocome down to the union hall to reduce the complaintinto writingHe testified he was following this procedurewhen he told Browne to come to the hall if he was interested in filing a grievanceEvans testified that when a member of the unionspeaks to a business agent about a complaint the Respondent Union s policy is for the business agent to goout and check it out and come back and let me knowabout itand to instruct the member to go to Evansoffice at the Martinez facility where the member s grievancewill be reduced into writing and signed by themember and a typed copy prepared Evans further testifeed that if in speaking to the business agent the memberindicates he wants to file a grievance the business agentpursuant to Evans instruction should immediately tellthe member to go to Evans office where as describedabove the grievance will be reduced into writingIt is undisputed that it was not until Browne filed hischarge against Respondent Union in this case that Evanslearned about Browne s layoff and his complaint aboutthe layoff4 Discussion23The consolidated amended complaint alleges that sinceNovember acting through its business agent Jesse Duranand its businessmanager/secretary treasurerCharlesEvans Respondent Union has failed and refused to initiate and/or to otherwise process [Browne s termination]grievanceand engaged in this conduct for arbitraryinvidious and/or discriminatoryreasonsinderogationofits duty of fair representationthereby violatingSection 8(b)(1)(A) of the Act These allegations arebased entirely on the testimony of Charging PartyBrowne set forth in detail supra that he spoke to Duranand Evans on several occasions after his layoff andasked them to accept a grievance on his behalf protestinghis layoff and that they refused to accept his grievanceFor the reasons set forth hereinafter I find Browne wasnot a credible witnessAs described in detail supra Duran and Evans testifiedthey did not have any conversations with Browne aboutthe filing of a grievance concerning his layoff Their testimonialdemeanorwhich was good was better thanBrowne s In addition the inherent probabilities of thesituation aremore in keeping with their denial thatBrowne ever spoke to them about his layoff than withBrowne s testimony that he had several such conversations with them Neither Duran nor Evans was responsible for dealing with the laborers employed on the Triangle Housing project the project where Browne was employedThe business agent responsible for dealing withthe projects laborers was Carter Allen the businessagent stationed at Respondent Union s Richmond facility located in thesamecity as the Triangle HousingprojectAllenasdescribed in detail supra testifiedBrowne did in fact telephone the Richmond facility andspoke to him about his layoff Allen s testimony in thisregard is corroborated by the testimony of laborer Foreman Willie Turner describedin detailsupra that approximately 2 days after Browne s layoff Allen visitedthe project and asked Turner why Browne was laid offand told Turner there might be a problem for the Respondent Employer concerning Browne s layoff becauseBrowne was complaining 24 Also it is highly unlikelythat as Browne testified when he telephoned the Richmond facility that on each occasionBusinessManagerEvans personally answered the telephone and spoke withhim about his grievance and during the first conversationagreed to look into the grievance Allen not Evans wasthe business agent stationed at the Richmond facility andwas the business agent responsible for dealing with thelaborers employed at the Triangle Housing projectwhereas Evans office was in the Martinez facility andhe visited the Richmond facility only approximatelyonce a week for 20 minutes and spent all his time thereon the floor of the dispatch hall talking with membersAlso relevantin assessingBrowne s credibility is thefact thatit isinconceivable that Duran and Evans expe23Respondent Union contends that due to Browne s delay in filing hischarge and due to the General Counsels delay in processing the chargewitnessesmemories have been dimmed by the passage of time whichhad prejudiced Respondent Union s defense and also prejudiced Respondent Union in terms of any monetary liability it might incur as a result ofthe charge This contention is without merit There is no provision in theAct requiring Browne s charge to have been filed immediately The onlystatutory requirement is that a charge be filed within 10(b) s 6 month limitations periodAnd with respect to Respondent Union s further contention that Browne should be penalized because of the General Counselsdelay in processing his charge the law is to the contrary SeeNLRB VKatz369 US 736 748 fn 16 (1962)NLRB Y J H RutterRexMfgCo396 U S 258 265 (1969)NLRB Y Iron Workers Local 480466 U S720 (1984)24 Turner s testimonial demeanor was good when he gave this testimony C OVERAA & CO605rienced union business representatives 25 would refuse topermit Browne to submit a grievance to the RespondentUnion forinvestigationThis is nota situationwhere theRespondent Union is being accused by Browne of conducting a perfunctory investigation of his grievance or offailing to investigate his grievanceRather if Browne isbelievedDuran and Evans refused to even allow him tosubmit a grievance to the Respondent Union protestinghis layoff It is highly unlikely that experienced businessrepresentatives such as Duran and Evans would engagein this type of misconduct particularly where as herethe governing collective bargaining contracts grievanceprovision expressly gave Browne the right to submitsuch a grievance to Respondent Union Moreover it isalso highly unlikely that even if Duran engaged in theconduct Browne attributes to him that he would haveadmitted to Browne as Browne testified that the reasonDuran would not accept Browne s grievance was thatRespondent Employer was a good employer and Brownewas the one at fault for turning the Respondent Employer in to CAL OSHA 26 Likewiseit ishighly unlikelythat such an experienced business representative asEvans in refusing to permit Browne to submit a gnevance to Respondent Union would have point blank informed Browne that they did not need guys like him inthe union anyway because [t]hey were troublemakersBrowne s testimony that Business RepresentativesDuran and Evans refused to even allow him to submit agrievance to Respondent Union protesting his layoff doesnot ring true for the additional reason that there is a lackof evidence to explain why they would have engaged insuch conduct27 and the record also reveals such conductwould have been contrary to Respondent Union s usualpractice of inviting members to come to the offices ofRespondent Union and submit their grievances in writing if as in Browne s case the member indicated to abusiness agent that he or she desired to file a grievanceLastly in evaluating the credibility of Browne s testimony that Duran and Evans refused to allow him tosubmit a grievance to Respondent Union rotesting hislayoff I have taken into account that as I have foundsuprawhen Browne testified in support of the complaint s allegations charging Respondent Employer withillegally laying him off he testified in complete disregardof the truth he fabricated whenever he thought it would25 During the time material to this case Duran had been employed byRespondentUnion forapproximately 6 years as a business agent andEvans for approximately 8 years as business manager26 I also find it inconceivable that a business agent as experienced asDuran would as Browne testified refuse to even check into Browne scomplaint that the projects laborers were being injured because of theRespondent Employers failure to provide safety guards on the grindersand as Browne further testified couple his refusal with the explanationthat Respondent Employer was a good employer and warn Browne thatifBrowne did not stop harassingRespondent Employer by makingsuch complaints Duran wouldfile alawsuit against him27 It is undisputed that Browne a member of Respondent Union previously only had minimal contacts with Respondent Union and Its offscials and had done nothing that would explain the highly unusual conduct that Browne attributes to Duran and Evans I note that althoughthere are indications in the record that Browne became delinquent in hisunion membership dues payments the record further reveals this did notoccur until after his layoff and until after Duran had already supposedlyrefused to allow him to submit a grievance protestinghis layoffadvance hisinterestsThis consideration when coupledwith the other considerations set forth immediatelyabove have persuaded me that Browne s testimony wasfalsewhen he testified that he spoke to Duran and Evansabout his layoff and when he testified that they refusedto accept his grievance protesting the layoffIn discrediting Browne s testimony that he complainedtoDuran about his layoff and that Duran refused toaccept his grievance protesting the layoff I consideredthe testimony of Browne s wife Lisa Browne and hisfatherHenry Browne described in detail supra whichcorroboratesBrowne s testimony that he visited Respondent Union s Martinez facility and unsuccessfully attempted to persuade Duran to accept his layoff grievanceIdiscredited Lisa and Henry Browne s testimonyfor the followingreasonsLisa Browne s testimony is very suspect because as Ihave foundsupra in aneffort to help her husband proveRespondent Employer laid him off because he complained to CAL OSHA she falsely testified that thenight before his layoff she overheard Vice PresidentVernnder in effect admit to her husband that Vernnderintended to terminate him because he had filed a complaintwith CAL OSHA I believe her testimony abouther husbands alleged meetingwith Duran at the Martinez facility was similarly fabricatedin aneffort to support his case In this regard I also note that LisaBrowne s testimony about thismeeting incertain significant respects does not jibe with her husbands accountLisa Browne testified that Duran told her husband thathis reason for refusing to accept his grievance was thatRespondent Employer was a good company She further testified Duran warned her husband that for healthreasonshe had better leave the union premises and testified Duran also warned her husband that if he did notstop harassing them he could be sued Her husband saccount of the conversation which allegedly took placebetween himself and Duran on this occasion does not attribute any one of these remarks to DuranRegarding the testimony of Browne s father HenryBrowne given the fact that he lives a significant distancefrom his son and daughter in law in a different city hewas unable to give a convincing explanation of why hewas present with his son and daughter in law when theyvisited the union hall and spoke to Duran In additionhis testimony about what was stated by Duran differssignificantly from his son s testimony Henry Browne testified that in response to his son s request that Duran filea grievance on his behalf Duran stated he would not filethe grievance because Browne had caused trouble forRespondent Employer by reporting the Employer toOSHA Neither the account of Browne nor the accountof his wife about the conversation which supposedlytook place on this occasion between Browne and Duranattributes this remark to Duran Also Henry Browne stestimony that Duran warned his son that he had betterleave the premises forhealth reasonsdoes not jibewith Browne s testimonyThe foregoing considerations coupled with the factthatDuran whose testimonial demeanor was good testifeed that no such conversation took place between him 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDself and Browne have persuaded me to reject LisaBrowne s and Henry Browne s testimonyHaving discredited in its entirety the Brownes testimony that Duran refused to initiate or otherwise processBrowne s grievance and having discredited RobertBrowne s testimony that Evans also engaged in this conduct there is a lack of credible evidence in the record towarrant the finding thatas alleged inthe consolidatedamended complaint Respondent Union through Duranor Evans failed and refused to initiate and/or otherwiseprocess Browne s termination grievance in derogation oftheRespondent Union s duty of fair representation Itherefore shall recommend the dismissal of the complaint s allegations chargingRespondentUnionwithhaving violated Section 8(b)(1)(A) of the ActCounsel for the General Counsel argues in the alternative that even if the Brownes are not credible witnessesa violation of Section 8(b)(1)(A) was proven by BusinessAgent Carter Allen s testimony that in response toBrowne s complaint to Allen that he was laid off forcomplaining to OSHA Allen merely visited the jobsiteand asked Laborer Foreman Turner the reason for thelayoff and conducted no other investigationGeneralCounsels position is that such a perfunctory handling ofan employees grievance constitutes a breach of a union sduty of fair representation and therefore violates Section8(b)(1)(A) of the ActI seriously doubt that the General Counsels alternative theory is encompassed by the complaints allegationsthat Respondent Union throughBusinessAgents Duranand Evans breached its duty of fair representation byfailing and refusing to initiate or to otherwise processBrowne s grievance If it was not encompassed by thepleadings I seriously doubt whether the issue posed bythe alternate theory was litigated In any event whenviewed in its entirety Allen s testimony does not supportthe General Counsels alternate theory As described indetail supraAllen testified his sole purpose in speakingto Foreman Turner about Browne s layoff was to determine what reason or reasons the Respondent Employerwas relying on to justify Browne s layoff and testifiedthat after getting this information from Turner he had asecond conversation with Browne in which he askedBrowne to come to the union hall to reduce his gnevance into writing Thus Allen s testimony does not establish that Respondent Union processed Browne s gnevance in a perfunctory manner rather it shows that AllenconsistentwithRespondentUnion s practice askedBrowne to visit the union hall to file a formal grievanceprotesting his layoff but Browne did not do soThe General Counsel contends and I agree thatBrowne s failure to go to the union hall and reduce hisgrievance into writing as supposedly requested by Allenmakes Allen s testimony that he asked Browne to do thisextremely suspectThis is so because at the timeBrowne had instituted a workmen s compensation suitagainst Respondent Employer and had complained abouttheRespondent Employer to CAL OSHA concerningunsafe working conditions and his layoff He thereafterfiled the charges in this case against the Respondents anda civil suit concerning his layoff against the RespondentEmployer In view of these circumstances I believe it isinconceivable that Browne would have failed to visit theunion hall to file a formal grievance protesting his layoffif he had been asked to do this Nevertheless the factthatAllen s testimony concerning his second conversationwith Browne appears to be implausible at least inpart does not warrant the inference that the truth is theopposite of Allen s testimonywhere as here the surrounding circumstanceswhich include Browne s falsetestimony that he never spoke to Allen about his gnevance do not warrant such an inference 28On these findings of fact and conclusions of law andon the entire record I issue the following recommended29ORDERThe consolidated amended complaint is dismissed in itsentirety29 RegardingAllen s first conversationwith Browne about his gnevance asIhave foundsupraAllen s testimony concerning that conversation is corroborated by Foreman Turner stestimonythat Allenapproximately 2 days after Browne s layoff visited the project and asked Turnerwhy Brownewas laidoff and advised Turner that there might be a problem for Respondent Employer concerning Browne s layoffbecauseBrowne was complaining29 If no exceptionsare filedas providedby Sec 102 46of the Board sRules and Regulations the findings conclusionsand recommendedOrdershallasprovidedin Sec102 48 of theRulesbe adopted by theBoardand all objections to themshall bedeemed waived for all purposes